DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,633,480 B2 in view of Chang (U.S. Pub. No. 2009/0149030 A1).
Regarding claim 2, All of the limitations of claim 2 are taught by claim 1 of U.S. Patent No. 8,633,480 B2 with the exception of the oxide semiconductor comprises In, Sn, Ga, and Zn.
Chang discloses the oxide semiconductor comprises In, Sn, Ga, and Zn (see paragraph 0051, the channel layer can comprise IGZO doped with Sn). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the material of Chang as the oxide semiconductor of the claim. The motivation to do so is to control the etching resistance of the oxide semiconductor (see paragraph 0051).
Regarding claim 3, All of the limitations of claim 3 are taught by claim 1 of U.S. Patent No. 8,633,480 B2 with the exception of the oxide semiconductor comprises In, Sn, Ga, and Zn.
Chang discloses the oxide semiconductor comprises In, Sn, Ga, and Zn (see paragraph 0051, the channel layer can comprise IGZO doped with Sn). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the material of Chang as the oxide semiconductor of the claim. The motivation to do so is to control the etching resistance of the oxide semiconductor (see paragraph 0051).
Regarding claim 4, All of the limitations of claim 4 are taught by claim 1 of U.S. Patent No. 8,633,480 B2 with the exception of the oxide semiconductor comprises In, Sn, Ga, and Zn.
Chang discloses the oxide semiconductor comprises In, Sn, Ga, and Zn (see paragraph 0051, the channel layer can comprise IGZO doped with Sn). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the material of Chang as the oxide semiconductor of the claim. The motivation to do so is to control the etching resistance of the oxide semiconductor (see paragraph 0051).
Claims 2-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,093,544 B2 in view of Chang (U.S. Pub. No. 2009/0149030 A1).
Regarding claim 2, All of the limitations of claim 2 are taught by claim 1 of U.S. Patent No. 9,093,544 B2 with the exception of the oxide semiconductor comprises In, Sn, Ga, and Zn.
Chang discloses the oxide semiconductor comprises In, Sn, Ga, and Zn (see paragraph 0051, the channel layer can comprise IGZO doped with Sn). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the material of Chang as the oxide semiconductor of the claim. The motivation to do so is to control the etching resistance of the oxide semiconductor (see paragraph 0051).
Regarding claim 3, All of the limitations of claim 3 are taught by claim 1 of U.S. Patent No. 9,093,544 B2 with the exception of the oxide semiconductor comprises In, Sn, Ga, and Zn.
Chang discloses the oxide semiconductor comprises In, Sn, Ga, and Zn (see paragraph 0051, the channel layer can comprise IGZO doped with Sn). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the material of Chang as the oxide semiconductor of the claim. The motivation to do so is to control the etching resistance of the oxide semiconductor (see paragraph 0051).
Regarding claim 4, All of the limitations of claim 4 are taught by claim 1 of U.S. Patent No. 9,093,544 B2 with the exception of the oxide semiconductor comprises In, Sn, Ga, and Zn.
Chang discloses the oxide semiconductor comprises In, Sn, Ga, and Zn (see paragraph 0051, the channel layer can comprise IGZO doped with Sn). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the material of Chang as the oxide semiconductor of the claim. The motivation to do so is to control the etching resistance of the oxide semiconductor (see paragraph 0051).
Claims 2-4 and 11-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of U.S. Patent No.10,249,647 B2 in view of Chang (U.S. Pub. No. 2009/0149030 A1).
Claims 2-4 are rejected over claim 1 of the patent in view of Chang for the same reasons as those discussed above.
Claims 2-4 are rejected over claim 9 of the patent in view of Chang for the same reasons as those discussed above.
Claims 11-13 are further rejected over claim 9 of the patent (see col. 61, lines 1-9, disclosing a second crystalline region which reads upon “a region which does not have c-axis alignment” and disclosing the claimed crystal region).
Claims 2-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,868,046 B2 in view of Chang (U.S. Pub. No. 2009/0149030 A1).
Claims 2-4 are rejected over claim 1 of the patent in view of Chang for the same reasons as those discussed above.
Claims 2-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,107,840 B2 in view of Chang (U.S. Pub. No. 2009/0149030 A1).
Claims 2-4 are rejected over claim 1 of the patent in view of Chang for the same reasons as those discussed above.
Claims 2-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,107,838 B2 in view of Chang (U.S. Pub. No. 2009/0149030 A1).
Claims 2-4 are rejected over claim 1 of the patent in view of Chang for the same reasons as those discussed above.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11-13 recites the limitation “wherein the oxide semiconductor comprises a crystal region having a crystal with a size of 1 nm or more and 20 nm or less.” However, the claims depend from claims 2-4, respectively, which previous set forth the oxide semiconductor layer comprises a region having c-axis alignment. When reading the claims in light of the specification, it is apparent that the region having c-axis alignment and the region having the claimed crystal size are the same region, but the claims appear to claim these as separate distinct regions. Thus, it is unclear as to whether claims 11-13 are introducing a new region or intending to refer back to the region set forth in the parent claim. For this reason, the claims are rejected as being indefinite. Under the broadest reasonable interpretation in view of the specification, the claims will be interpreted as claiming “a crystal region” referring to the same “a region” set forth in claims 2-4.
Claim 14 recites the structures “the gate electrode,” “the source electrode,” and “the drain electrode.” Claims 15 and 16 similarly recite the structures “the source electrode,” and “the drain electrode.” There is insufficient antecedent basis for any of this language in the claims as the claims from which they depend fail to previously set forth these structures.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 2-4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miyazaki et al. (U.S. Pub. No. 2008/0237600 A1) in view of Ong et al (U.S. Pub. No. 2007/0287221 A1).
Regarding claim 2, Miyazaki discloses a transistor, comprising:
an oxide semiconductor layer, in which a channel is formed (FIG. 1: 13, see paragraph  0034);
wherein the oxide semiconductor layer comprises In, Sn, Ga, and Zn (see paragraph 0034).
Miyazaki does not explicitly disclose the oxide semiconductor layer comprises a region having c-axis alignment.
Ong discloses an oxide semiconductor including In, Sn, Ga, and Zn (see paragraph 0050), comprises a region having c-axis alignment (see paragraph 0029). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the orientation of Ong to the teachings of Miyazaki so as to produce a semiconductor layer high field-effect mobility (see paragraph 0062).
Regarding claim 3, Miyazaki discloses a transistor, comprising:
a gate electrode (FIG. 1: 11, see paragraph 0024);
a gate insulating layer over the gate electrode (FIG. 1: 12, see paragraph 0025); and
an oxide semiconductor layer, in which a channel is formed (FIG. 1: 13, see paragraph 0034);
wherein the oxide semiconductor layer comprises In, Sn, Ga, and Zn (see paragraph 0034).
Miyazaki does not explicitly disclose the oxide semiconductor layer comprises a region having c-axis alignment.
Ong discloses an oxide semiconductor including In, Sn, Ga, and Zn (see paragraph 0050), comprises a region having c-axis alignment (see paragraph 0029). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the orientation of Ong to the teachings of Miyazaki so as to produce a semiconductor layer high field-effect mobility (see paragraph 0062).
Regarding claim 4, Miyazaki discloses a transistor, comprising:
an oxide semiconductor layer, in which a channel is formed (FIG. 1: 13, see paragraph 0034);
a gate insulating layer over the oxide semiconductor layer (FIG. 1: 12, see paragraph 0025; Examiner notes that under the broadest reasonable interpretation the orientation of the device can be flipped such that 12 is formed over 13; furthermore Examiner notes that one of ordinary skill in the art would recognize that transistors can be formed as bottom-gate or top-gate devices, and although Miyazaki discloses only bottom gate devices, re-orienting the device such that the gate is on top would have been obvious to one of ordinary skill in the art);
a gate electrode over the gate insulating layer (FIG. 1: 11, see paragraph 0024; see discussion above regarding orientation of the device),
wherein the oxide semiconductor layer comprises In, Sn, Ga, and Zn (see paragraph 0034).
Miyazaki does not explicitly disclose the oxide semiconductor layer comprises a region having c-axis alignment.
Ong discloses an oxide semiconductor including In, Sn, Ga, and Zn (see paragraph 0050), comprises a region having c-axis alignment (see paragraph 0029). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the orientation of Ong to the teachings of Miyazaki so as to produce a semiconductor layer high field-effect mobility (see paragraph 0062).
Claims 5-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miyazaki et al. (U.S. Pub. No. 2008/0237600 A1) in view of Ong et al. (U.S. Pub. No. 2007/0287221 A1) as applied to claims 2-4, above, and further in view of Yamazaki et al. (U.S. Pub. No. 2007/0051958 A1).
Regarding claims 5-7, the combination is silent in regards to a first insulating layer having a region in contact with part of the oxide semiconductor layer, wherein the first insulating layer comprises silicon and oxygen.
Yamazaki discloses a first insulating layer having a region in contact with part of the oxide semiconductor layer, wherein the first insulating layer comprises silicon and oxygen (FIG. 6C: 227, see paragraph 0095 the layer may comprise silicon nitride oxide which comprises silicon and oxygen). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Yamazaki to the teachings of the combination so as to form a protective layer over the device (see paragraph 0095).
Regarding claims 8-10, the combination of Miyazaki and Ong is silent in regards to a second insulating layer, comprising nitrogen and silicon, over the first insulating layer.
Yamazaki discloses second insulating layer, comprising nitrogen and silicon, over the first insulating layer (FIG. 6C: 228, see paragraph 0096). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Yamazaki to the teachings of the combination so as to provide insulation between the transistor and a pixel structure formed above the second insulating layer (see paragraph 0096).
Claims 14-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miyazaki et al. (U.S. Pub. No. 2008/0237600 A1) in view of Ong et al. (U.S. Pub. No. 2007/0287221 A1) as applied to claims 2-4 above, and further in view of Yamazaki et al. (U.S. Pub. No. 2009/0090909 A1).
Regarding claims 14-16, Miyazaki discloses the gate electrode contains a metal material selected from Al, Cr, Ti, and Mo (see paragraph 0024), 
wherein the source electrode layer and the drain electrode layer contain a metal material selected from the Al, Cr, Ti, and Mo (see paragraph 0024), and 
wherein the oxide semiconductor layer has a thickness less than or equal to 10 nm (see paragraph 0034). This layer thickness overlaps Applicant’s claimed range of between 5 nm and 200 nm. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention from the teachings of Miyazaki to from the layer with a thickness that lies within the claimed range. The rationale being that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Miyazaki is silent in regards to the transistor is electrically connected to a pixel electrode, and wherein an end portion of the oxide semiconductor layer has a tapered shape.
Yamazaki discloses  the transistor is electrically connected to a pixel electrode (FIG. 3: 77, see paragraph 0123), and wherein an end portion of the oxide semiconductor layer has a tapered shape (see paragraph 0101). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the pixel of Yamazaki to the teachings of the combination so as to utilize the transistor as a switching element in a display device (see paragraph 0012). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the taper of Yamazaki to the teachings of the combination so as to prevent disconnection (see paragraph 0101).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BRADLEY whose telephone number is (571)272-3561. The examiner can normally be reached Mon-Fri (7:30am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M BRADLEY/            Primary Examiner, Art Unit 2819